         Case 3:19-cv-00001-KRG Document 17 Filed 07/24/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LELAND FOSTER,                                       )
Individually,                                        )
                      Plaintiff                      )
                                                     )
         v.                                          )       Civil Action No. 3:19-cv-001
                                                     )
GM REALTY, LLC,                                      )
a Pennsylvania limited liability company,            )
                                                     )
                      Defendant                      )



                                  NOTICE OF SETTLEMENT


        AND NOW come the parties by their undersigned counsel and advise this Honorable

Court that the parties have reached an agreement in principle. The parties are finalizing

settlement and dismissal documents and expect to file the dismissal papers within thirty (30)

days.

                                             Respectfully submitted:

                                             LEECH TISHMAN FUSCALDO &
                                             LAMPL, LLC

                                             By: /s/ Alisa N. Carr

                                             Alisa N. Carr
                                             Pa. I.D. No. 56658

                                             525 William Penn Place, 28th Floor
                                             Pittsburgh, PA 15219
                                             Telephone: (412) 261-1600
                                             Facsimile: (412) 227-5551
Case 3:19-cv-00001-KRG Document 17 Filed 07/24/19 Page 2 of 2




                           Counsel for KMD Hospitality Management, LLC
                           and GM Realty, LLC

                           /s/ Owen B. Dunn, Jr.
                           Owen B. Dunn
                           Ohio Bar No. 74743
                           dunnlawoffice@sbcglobal.net

                           Law Offices of Owen Dunn, Jr.
                           The Ottawa Hills Shopping Center
                           4334 W. Central Avenue, Suite 222
                           Toledo, Ohio 43615
                           Phone: (419) 241-9661
                           Facsimile: (419) 241-9737
